61 F.3d 915
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Larry Duane CRISLER, Plaintiff-Appellant,v.Marvin RUNYON, Postmaster General, Defendant-Appellee.
No. 94-3437.(D.C. No. 94-CV-1410)
United States Court of Appeals, Tenth Circuit.
July 18, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff-Appellant Larry D. Crisler ("Crisler") appeals the dismissal of his pro se complaint.  The district court found Crisler's complaint of over 1500 pages to be "rambling, repetitive, inconsistent, and vague" and granted Defendant's motion to dismiss.  Fed.R.Civ.P. 8(a) requires a pleading to contain "a short and plain statement of the grounds upon which the court's jurisdiction depends ... [and] a short and plain statement of the claim showing that the pleader is entitled to relief...."  We agree with the district court that Crisler has failed to meet this standard and, therefore, AFFIRM the decision of the district court.


3
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470